Citation Nr: 1508591	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-37 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to nonservice-connected improved pension.

(A separate decision will be provided regarding service connection issues.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel
INTRODUCTION

The Veteran had active service from March 1966 to February 1968.

This appeal before the Board of Veterans' Appeals (Board) is from an August 2009 determination by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified as to this issue at a videoconference hearing in November 2014; a hearing transcript is of record.  The record was held open for 60 days. 

In December 2014, the Veteran submitted additional evidence; in May 2012, he submitted a waiver of review by the agency of original jurisdiction of any additional evidence to be submitted from that point forward.


FINDING OF FACT

The Veteran's countable annual income, after deducting allowable exclusions, has exceeded the maximum annual pension rate throughout the appeal period.  


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected improved pension are not met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veteran was not notified of the requirements to substantiate his claim for pension prior to the initial denial in August 2009; however, no prejudice has resulted.  Rather, the Veteran was notified of the relevant statutes and regulations concerning income and how his countable annual income was determined, as well as the reasons for the denial, i.e., that his income was excessive to receive pension benefits, on several occasions, including in the August 2009 initial denial letter and an August 2010 statement of the case (SOC).  The Veteran was also clearly notified that certain medical expenses could help to reduce his annual countable income.  

Further, the November 2014 Board hearing focused on the elements necessary to substantiate the claim for pension.  The undersigned explained the reasons for the prior denial and asked questions to elicit pertinent evidence, including the Veteran's income and expenses.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran and his representative also demonstrated actual knowledge of the required elements, and the record was held open for submission of additional evidence.  Indeed, he subsequently submitted additional information regarding his current dependents, income, and expenses.  

All pertinent, available evidence has been obtained, including verification of income amounts from the Social Security Administration (SSA) for the Veteran and his dependents.  The Veteran has been afforded multiple opportunities to provide additional information to substantiate his claim, including excludable expenses.  There is no argument or indication of any pertinent, outstanding records.  

In sum, VA satisfied its duties to inform and assist, insofar as any errors committed were not harmful to the essential fairness of the proceedings.  No additional notice or assistance would be reasonably likely to aid in substantiating his claim; hence further notice or assistance is not required.  See 38 U.S.C.A. §§ 5103, 5103A;  38 C.F.R. §§ 3.159, 3.326;.  

II. Claim Analysis

Basic entitlement to nonservice-connected improved pension exists if, among other requirements, the Veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is published in VA Manual M21-1 MR, Part I, Appendix B, and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  Pension benefits are paid at the maximum annual rate, reduced by the amount of countable annual income received by the Veteran.  38 U.S.C.A. §§ 1503, 1521(b); 38 C.F.R. §§ 3.3, 3.23.  

The Veteran submitted a claim for nonservice-connected improved pension in May 2009.  With regard to dependents, he indicated that he was married but separated, and that he had a dependent son who was born in November 1998 (or was under age 18).  In June 2009, the Veteran further reported that he had been contributing at least $300 per month to this spouse's support since they separated in September 2007.  Thereafter, in his September 2009 notice of disagreement, the Veteran reported that he had not contributed anything to this spouse since September 2009.  

During the November 2014 hearing, the Veteran testified that he had divorced his prior spouse and was now remarried.  In December 2014, he submitted a declaration of status of dependents indicating that he had divorced his prior spouse in November 2010 and married his current spouse in December 2010.  The Veteran continued to report his son, born in November 1998, as a second dependent.

A Veteran's annual income for pension purposes includes his or her own income, the income of the Veteran's spouse, and the income of each child of the Veteran who is in the Veteran's custody or to whose support the Veteran is reasonably contributing, with certain exceptions not applicable.  See 38 U.S.C.A. § 1522(b); 38 C.F.R. § 3.23(d)(4).  If a spouse resides apart from and is estranged from the Veteran, the spouse will be considered the Veteran's dependent if the spouse receives reasonable support contributions from the Veteran.  38 C.F.R. § 3.23(d)(1).

The Veteran contends that his prior spouse should not have been considered his dependent, and her income should not be included as his countable income, because they were separated.  Nevertheless, because the Veteran was reasonably contributing to this spouse's support through September 2009, she was still considered his dependent through that time.  The Veteran's son is also a dependent because he is unmarried and under the age of 18; it appears that he either lives with the Veteran or the Veteran is reasonably contributing to his support, and there is no argument or indication that his income is not reasonably available to the Veteran.  

Improved pension income and excludable expenses are based on 12-month annualization periods.  For these purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included as income during the 12-month annualization period in which received, except for specifically listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.271(a), 3.272.  Salary means the gross amount of earnings or wages before any deductions are made for such things as taxes, insurance, retirement plans, social security, etc.  38 C.F.R. § 3.271(b).  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. § 3.271(h).  

Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272; therefore, it is included as income.  Payments to the Veteran's ex-spouse, to include for child support, alimony, or other court-ordered amounts, also are not excluded from income.  See also M21-1 MR V.iii.1.B.11.g. 

Unreimbursed medical expenses in excess of five percent of the applicable MAPR (including the increased pension rate for family members) may be excluded from an individual's income for the same 12-month annualization period in which they were paid, regardless of when they were incurred.  Such expenses must have been incurred on behalf of the Veteran, spouse, children, parents, or other relatives for whom there is a moral obligation of support; and who is a member or constructive member of the Veteran's household.  38 C.F.R. § 3.272(g)(1).  In order to be excluded from income, these medical expenses must be out-of-pocket expenses, for which the Veteran received no reimbursement, such as through an insurance company.  Moreover, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce the countable income.

Countable Income for 2009

For the year 2009 (effective December 1, 2008), the MAPR for a Veteran with two dependents was $17,513; the MAPR for a Veteran with one dependent was $15,493.  As discussed below, the Veteran's countable income, after allowable exclusions, far exceeded both limits, even using the most favorable amounts.

In his May 2009 claim, the Veteran reported income for himself of $460 monthly from the SSA and $1,326 of "other" monthly income.  He denied any income from his spouse, and he did not report any income for his son; however, he submitted a letter in June 2009 from the SSA indicating income of $475 per month for the Veteran, a one-time retroactive payment of $587, and $315 for his son.  In August 2009, VA requested verification of the Veteran's family income from the SSA.

The SSA verified monthly income in 2009 of $475 for the Veteran, $696 for his spouse at that time, and $315 for his son.  There was also a one-time SSA retroactive payment to the Veteran in the amount of $587 received in May 2009.  

Accordingly, the Veteran's countable annual income in 2009 was $34,331.  This included SSA monthly income of $475 for the Veteran (or $5,700 per year), $696 for his spouse at that time (or $8,352 per year), and $315 for his son (or $3,780 per year); a one-time SSA retroactive payment in the amount of $587 received in May 2009; and other monthly income of $1,326 for the Veteran (or $15,912 per year). 

As discussed above, the Veteran's former spouse's income must be included through at least September 2009, when he was still contributing to her support.  Taking away three months of the spouse's SSA income (from October to December 2009, or $696 times three for a total of $2,088) would lower the income to $32,243.
 
Moreover, even if his spouse's income for all of 2009 were not included, the countable income for 2009 would still be $25,979, from the Veteran and his son.  

In a September 2009 medical expense report, the Veteran reported medical expenses for himself for 2009 of $200 per month for "TRS-Care" (or $2,400 per year); and $75 per month for a private hospital (or $900 per year).  He did not report any private insurance premiums or Medicare (Part B) amounts.  The Veteran also reported payments to VA for three months of $56, $120, and $24, stating that these amounts varied; they totaled $200.  Giving the benefit of the doubt to the Veteran, and multiplying this amount by 4 to estimate an average annual amount (or 12 months), would yield $800 of medical expenses paid to VA.  Accordingly, these annual amounts of $2,400, $900, and $800 total to $4,100 annual expenses in 2009.

The Veteran has not reported any other excludable expenses.  To the extent that he believes that payments made to his spouse in 2009 should be excludable, they are not, because they are not specifically excluded under 38 C.F.R. § 3.272.  Moreover, when considered as analogous to court-ordered payments after a divorce, such items are included in annual countable income.  See M21-1 MR V.iii.1.B.11.g.

In the year 2009, for a Veteran with two dependents, for unreimbursed medical expenses to be excludable, they must exceed $875 (or five percent of the MAPR of $17,513).  For a Veteran with one dependent, unreimbursed medical expenses for 2009 must exceed $774 (or five percent of the MAPR of $15,493) to be excluded.

Nevertheless, even if the entire amount of the Veteran's unreimbursed medical expenses of $4,100 is excluded from his annual family income, his countable income still exceeds the applicable MAPR.  Again, even if only the Veteran's son were included as his dependent, the countable income was $25,979 for 2009, which is more than $10,000 above the MAPR for a Veteran with one dependent.  

Additionally, the countable income when including either the full or partial income from the Veteran's former spouse for 2009 was $34,331 or $32,243, respectively; or more than $4,100 above the MAPR for a Veteran with two dependents of $17,513.

As such, the Veteran was not eligible for pension due to excessive income in 2009.

Countable Income After 2009

The Veteran has not submitted any evidence regarding his income or expenses for the years 2010 through 2013, despite being repeatedly notified of the requirements to demonstrate that his income is not excessive for pension purposes.  He has provided income and expense information for 2014, as discussed below.  

The Veteran indicated that he no longer contributed to his former spouse's support after September 2009, and resolving doubt in the Veteran's favor, the Board will assume that they were also estranged from that point forward.  As such, this spouse would not be considered a dependent and her income would not be included in the Veteran's countable income from 2010 forward.  See 38 C.F.R. § 3.23(d)(1).  

Otherwise, there is no suggestion that the Veteran's income or expense from 2010 to 2013 differed significantly from the amounts in 2009 for the Veteran and his son, or that any further development would assist in substantiating his claim.  The Veteran indicated that he remarried in December 2014, and his son was still his dependent; as such he again had two dependents effective in December 2014. 

For the years after 2009, the MAPR for a Veteran with one dependent remained $15,493, until calendar year 2012 (effective December 1, 2011), when the MAPR was increased to $16,051 for a Veteran with one dependent.  

For calendar year 2013 (effective December 1, 2012), the MAPR for a Veteran with one dependent was $16,324.  

For calendar year 2014 (effective December 1, 2013), the MAPR for a Veteran with one dependent was $16,569.  

The Veteran remarried in December 2014.  Effective since December 1, 2014, and for calendar year 2015, the MAPR for a Veteran with two dependents is $19,049.   

During the November 2014 hearing, the Veteran reported current monthly income for himself of $1,070 for teacher's retirement, specifying that this was after $475 was deducted for payments to his ex-wife.  As noted above, payments to the Veteran's ex-spouse, to include for child support, alimony, or other court-ordered amounts, are not specifically excluded under 38 C.F.R. § 3.272 and, therefore, are included in his income for pension purposes.  See also M21-1 MR V.iii.1.B.11.g.  As such, this would mean gross pay of $1,545 per month from the Veteran's teacher's retirement ($1,070 plus $475), which totals $18,540 per year.  The Veteran also testified in 2014 that he works as a substitute teacher during the school year, without specifying the amount of income from any such work.  

During the 2014 hearing, the Veteran also reported $500 per month SSA income for himself.  The Board notes that, although SSA has not verified this amount, it would be consistent with a cost-of-living increase from the prior rate for the Veteran from SSA of $475 in 2009.  As such, annual income from the SSA would be $6,000 (or $500 times 12 months).  The Veteran testified that his current wife did not work or have any income.  He did not report any current SSA income for his son.  

In a December 2014 financial status report, the Veteran again reported no income from his current spouse.  Also as in the hearing, he reported being employed on a temporary basis as a substitute teacher since September 2012.  He specified monthly "gross" salary for himself of $460, indicating a deduction including $475 that was taken out for payment to his ex-wife, and that his "net take home pay" was $2,057.  It appears that the Veteran may have mistakenly left out the amount of his teacher's retirement pay, as specified during the November 2014 hearing.  Again, payments to his ex-wife are not excludable, and the Veteran's income includes gross pay prior to any deductions for taxes or other amounts.  38 C.F.R. § 3.271(b).  

Accordingly, based on the information provided by the Veteran in the November 2014 hearing and the December 2014 financial status report, his annual income for 2014 was at least the following: $18,540 from teacher's retirement ($1,545 per month, or $1,070 plus $475 the deducted for his ex-wife), plus $6,000 from SSA ($500 per month for himself).  This totals to $24,540 of annual income.  

As noted above, the Veteran denied any income from his current spouse or his son, including any SSA income, despite the fact that both his former spouse and his son were previously in receipt of monthly income from the SSA.  The Veteran also indicated that he had retirement income of an unspecified amount in 2014.  As such, it appears that the Veteran had more than $25,540 of income in 2014.  Nevertheless, the Board will analyze his claim based on this lower, more favorable amount.  

The Veteran has reported unreimbursed medical expenses that were paid in 2014, but no other excludable expenses.  In a December 2014 medical expense report, the Veteran identified one-time medical transportation expenses for himself of $57 and $14 in November 2014, and one-time medical expenses for himself of $117 in December 2014 and $35 in November 2014 (for a total of $223).  

In the November 2014 hearing and the December 2014 expense report, the Veteran also identified monthly medical expenses for his current spouse of $100.  As the Veteran married this spouse in December 2014, it is not clear that this monthly expense would be excludable for the entire calendar year, for a total of $1,200.  Even including the entire $1,200 though, medical expenses totaled $1,423 for 2014.  

For most of the year 2014, and prior to the Veteran's marriage in December 2014, for a Veteran with one dependent, unreimbursed medical expenses must have exceeded $828 (or five percent of the MAPR of $16,569) to be excludable.  

For the purposes of considering the $100 per month in expenses for the Veteran's spouse, prior to December 2014, the MAPR for a Veteran with two dependents was $18,730, and medical expenses must have exceeded $936 to be excluded.

Effective December 1, 2014, for a Veteran with two dependents, unreimbursed medical expenses must exceed $952 (or five percent of the MAPR of $19,049).

Moreover, even if the entire amount of the Veteran's reported unreimbursed medical expenses of $1,423, including 12 months for his spouse since December 2014, are excluded from his reported annual income of $25,540, his countable income would be $24,117.  This still exceeds all of the possible applicable MAPRs for 2014.  Again, it appears that the Veteran also had additional income, at a minimum from work as a substitute teacher, which is not considered herein.  

As such, the Veteran is not eligible for pension due to excessive income in 2014.  There is no indication that the Veteran's income or expenses have changed significantly since December 2014, so as to bring him within the MAPR limit for 2014 or 2015.  There is also no suggestion that his countable income or expenses were significantly different from 2010 to 2013 than the amounts discussed above, so as to establish eligibility for pension payments in those years.  

In sum, there is no interpretation of the facts that would support a legal basis for a favorable action with regard to the Veteran's claim for pension.  His countable income based on the reported income and expenses exceeds the potentially applicable MAPRs for all periods on appeal.  Thus, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to nonservice-connected improved pension is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


